Title: From James Madison to James Monroe, [ca. 3 October] 1813
From: Madison, James
To: Monroe, James


Dear Sir[ca. 3 October 1813]
I have your favor of yesterday, & we shall expect the pleasure of seeing you with Mrs. Monroe tomorrow or next day. There is no mail from Fredg. today owing probably to high waters North of it. Inclosed is a paper or two recd. by that of yesterday. Would it be amiss to send to the press, the English papers forwarded to you. They contain sundry articles not uninteresting. I wonder that Genl. Lee did not think of the obstacle in the way of the wine. If sent to a Sweedish Island it might find its way, being bona fide neutral property & proceeding from a port not British. The wine is probably of the best quality.

Yrs.J. M.
